Per Curiam:
Both parties offered as testimony the evidence in the record which was before us in Matter of Merrill (151 App. Div. 785). The facts have not been changed. The administrators’ accounts have been surcharged with this payment. It would seem inequitable if they should not be allowed to recover it back from the attorney to whom it has been held that they have unlawfully paid the same. The order should, therefore, be reversed, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs. All concurred, except Woodward, J., who voted to affirm on the opinion of Mr. Justice Gladding at Special Term, and Lyon, J., not voting. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.